Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 10-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the vehicle stop command” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this stop command is the same as the stop request of claim 1 or a new limitation.
Claim 7 recites the limitation "the vehicle stop command” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this stop command is the same as the stop request of claim 1 or a new limitation.
In claim 10, line 4-5 recited “the at least two of the intermediate clutches” after they established that there is at least three intermediate clutches. Is it two or three intermediate clutches being engaged? It appears the applicant means -- the at least three of the intermediate clutches--.  
Claim 11, line 2 recited “select two of the at least one intermediate clutch.” However, claim 10 establishes at least three intermediate clutches and now claim 11 only states at least one intermediate clutch. “At least one” means that it would work with just one, but the claim itself contradicts this by stating “select two”. How can you select two in an instance where there is only one? Are only two being engaged or three? What is the greatest difference in transmission ratios? What is that in reference to? Is this comparing the selected clutches for engagement with the rest of the plurality of clutches? 
Claim 12 recites the limitation "clutch commands” in line 2. This is a double inclusion as “clutch commands” are already established in claim 1. Are these new clutch commands or part of the same clutch commands of claim 1?
Claim 14 recites the limitation "clutch commands” in line 4. This is a double inclusion as “clutch commands” are already established in claim 1. Are these new clutch commands or part of the same clutch commands of claim 1?
Claim 14 recites the limitation "clutch commands” in line 4. This is a double inclusion as “clutch commands” are already established in claim 1. Are these new clutch commands or part of the same clutch commands of claim 1?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-7, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ries et al. (US 20150307101 A1); hereinafter, Ries et al. is Ries.
Ries discloses a control system (Fig. 1 and 2, paragraph [0008] and [0018]) for operating a powertrain (vehicle power train 10) of a work vehicle having an engine (12) configured to generate power for an output shaft (output shaft 52), the control system comprising:

Regarding claim 1, 
 a transmission (gearbox 16 and Fig 2., schematic of a gearbox) positioned operatively between the engine (12) and the output shaft (output shaft 52) and configured to selectively transfer the power along a power flow path (via planetary gearsets and clutches) between the engine (12) and the output shaft (52), the transmission including: 
 an input shaft (50) in configured to receive the power (via torque converter 14) from the engine (12); 
 at least one intermediate shaft (shafts of elements of 62, 66, 78, 82, 88, and 96) arranged in the power flow path between the input shaft (50) and the output shaft (52); 
 at least one directional clutch (one way clutch 112) configured for selective engagement to transfer power between the input shaft (50) and the at least one intermediate shaft (shafts of elements of 62, 66, 78,82, 88, and 96); 
and  a plurality of intermediate clutches (clutches 100, 102, 104, 106, 108, 110) configured for selective engagement to transfer power between the at least one intermediate shaft (shafts of elements of 62, 66, 78,82, 88, and 96) and the output shaft (52);  
and a controller, having a processor and memory architecture (controller 30, paragraph [0008]), configured to: 
receive a vehicle stop request (via movement of the shift lever (paragraph [0008]). The change in direction of motion is the stop request, as to change from reverse to drive or drive to reverse there will be a moment where the vehicle stops.)
implement, upon receiving the vehicle stop request (via movement of the shift lever), a clutch braking function (paragraph [0018], line 10-14 – Use of transmission clutches for braking is the clutch braking function); 
and generate, upon the implementation of the clutch braking function,
 clutch commands to engage at least two of the intermediate clutches (clutch 102 or 108) selected such that the output shaft (52) is slowed and stopped to stop the work vehicle (paragraph [0018], lines 10-14, the transmission clutches 102 or 108 may also be considered part of the braking system because applying either of them reduces vehicle speed).
Regarding claim 6, Ries discloses the control system wherein the controller is configured to receive the vehicle stop command that is generated based on a set of conditions (Fig. 3 and 4).
Regarding claim 7, Ries discloses the control system wherein the controller is configured to receive the vehicle stop command that is generated based on an input (via shift lever) at an operator interface device (paragraph [0008] – shift lever indicating a change in intended direction…commanding a braking system to reduce vehicle speed…).
Regarding claim 14, 
Regarding claim 15, Ries discloses the control system wherein the plurality of intermediate clutches (clutches 100, 102, 104, 106, 108, 110) include a plurality of range clutches (clutches 100, 104, 106, 110) and a plurality of speed clutches (clutches 102 and 108), and wherein the controller (30) is configured to generate, upon the implementation of the clutch braking function, clutch commands to engage at least two of the speed clutches (clutches 102 and 108) as the at least two of the intermediate clutches (clutches 102 and 108) selected such that the output shaft (52) is slowed and stopped to stop the work vehicle (paragraph [0018], lines 10-14, the transmission clutches 102 or 108 may also be considered part of the braking system because applying either of them reduces vehicle speed).
Regarding claim 16, Ries discloses a work vehicle (Fig. 1) comprising:
 an engine (12); 
an output shaft (52); 
a transmission (gearbox 16) positioned operatively between the engine (12) and the output shaft (52) and configured to selectively transfer power along a power flow path (via planetary gearsets and clutches) between the engine (12) and the output shaft (52), the transmission (16) including: 
an input shaft (50) configured to receive the power (via torque converter 14) from the engine (12);
 at least one intermediate shaft (shafts of elements of 62, 66, 78, 82, 88, and 96) arranged in the power flow path between the input shaft (50) and the output shaft (52); 
at least one directional clutch (one way clutch 112) configured for selective engagement to transfer between the input shaft (50) and the at least one intermediate shaft (shafts of elements of 62, 66, 78, 82, 88, and 96); 
and a plurality of intermediate clutches (clutches  100, 102, 104, 106, 108, 110) configured for selective engagement between the at least one intermediate shaft and the output shaft (52); 
and a controller, having a processor and memory architecture (controller 30, paragraph [0008]), configured to: 
receive a vehicle stop request (via movement of the shift lever (paragraph [0008]). The change in direction of motion is the stop request, as to change from reverse to drive or drive to reverse there will be a moment where the vehicle stops.) to stop the work vehicle with a clutch braking function;
 implement, upon receiving the vehicle stop request (via movement of the shift lever), the clutch braking function (paragraph [0018], line 10-14 – Use of transmission clutches for braking is the clutch breaking function). The change in direction of motion is the stop request, as to change from reverse to drive or drive to reverse there will be a moment where the vehicle stops); and 
generate, upon the implementation of the clutch braking function, clutch commands to engage at least two of the intermediate clutches (clutch 102 or 108) selected such that the output shaft (52) is slowed and stopped to stop the work vehicle (paragraph [0018], lines 10-14, the transmission clutches 102 or 108 may also be considered part of the braking system because applying either of them reduces vehicle speed).

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-5, 8-13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsumano (US 20210197772 A1) teaches an alternative braking for a vehicle by using a braking force of the brake through the gears in the automatic transmission when the control unit determines that a braking device of the vehicle cannot normally apply braking forces to wheels despite that the vehicle needs to be braked.
Hou et al. (US 20150101431 A1) teaches a work vehicle using shuttle shifting and the ability of using clutches as braking means. 
Lorentz et al. (US 20130054098 A1) teaches a control system for a transmission that engages three clutches to create braking within the transmission to slow a machine during a shuttle shifting operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656     

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656